Case 2:19-cv-00737-JLB-MRM Document 28 Filed 11/19/20 Page 1 of 1 PageID 502




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION


WILLIAM MURPHY and
BEVERLY MURPHY,

      Plaintiffs,

v.                                               CASE NO. 2:19-cv-00737-JLB-MRM

THE FIRST LIBERTY INSURANCE
CORPORATION,

      Defendant.
_______________________________________


                                       ORDER

      The Defendant announces a settlement. (Doc. 27.) Under Local Rule 3.08(b),

this action is DISMISSED subject to the right of any party within sixty days of

entry of this Order to either (1) submit a stipulated form of final order or judgment,

or (2) move to vacate the dismissal for good cause. All pending hearing and trial

dates (Doc. 24) are vacated, and the Clerk is DIRECTED to close the case.

      ORDERED in Fort Myers, Florida, on November 19, 2020.
